Citation Nr: 0826934	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from November 1987 to January 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2007, the Board remanded the claims for service 
connection for sleep apnea and depression. The RO completed 
the requested development and again denied both service 
connection claims.  The case has now been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  Sleep apnea is not shown by competent medical evidence to 
be related to service.

2.  Depression is not shown by competent medical evidence to 
be related to service.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not established.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2007).  

2.  Service connection for depression is not established.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in December 2002, March 2004, March 
2006 and January 2007 and the claims were readjudicated in an 
April 2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations and obtained medical opinions as to the etiology 
the disabilities on appeal.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Sleep Apnea

The veteran's service treatment records show that upon 
separation, the veteran indicated on his report of medical 
history of having "frequent trouble sleeping."  The 
discharge examination was negative for any findings or 
diagnoses of a sleep disorder.  

A private sleep study dated in June 2003 shows that the 
veteran was diagnosed as having sleep apnea.  

The veteran underwent a VA examination in July 2007.  He 
reported that while he was in service he would get very 
sleepy and would fall asleep at his duty station; however, he 
did not seek medical treatment because he did not think that 
he had a medical condition.  The examiner noted that the 
veteran's weight upon entry to service was 193 pounds and 
that upon discharge, it was 215 pounds.  The veteran's 
current weight was recorded as 323 pounds which was over a 
100-pound weight gain since discharge from service.  The 
veteran was diagnosed as having a history of obstructive 
sleep apnea.  It was the examiner's opinion that the 
veteran's weight gain between the time he was discharged and 
the present was more likely to be the cause of his 
obstructive sleep apnea. It was noted that the veteran had 
been out of service for nearly 15 years and that it was 
unlikely that the sleep apnea was due to service because 
there were no sleep related problems recorded during service 
and the majority of the weight gain occurred after service.  

Although the medical evidence shows that the veteran has 
sleep apnea, the evidence does not show that the sleep apnea 
was incurred in or aggravated during service.  The record 
includes a competent medical opinion that the condition is 
not related to the veteran's military service.  In the 
absence of competent medical evidence linking the current 
sleep apnea to service, service connection must be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that sleep apnea was incurred in or aggravated by 
service.  Therefore, service connection for sleep apnea must 
be denied.

Depression

The veteran's service treatment records show that upon 
separation, the veteran indicated on his report of medical 
history of having "depression or excessive worry."  The 
discharge examination was negative for any findings or 
diagnoses of a psychiatric disorder.  

An August 2003 decision by the Social Security Administration 
(SSA) found the veteran disabled since August 2002 due, in 
part, to major depression.

The veteran underwent a VA psychiatric examination in July 
2007.  The examiner concluded that there was absolutely no 
evidence of onset of major depressive disorder or prodromal 
symptoms during service.  It was stated that based on the 
evidence of record, the onset would have been years later and 
most likely related to the veteran's diabetes, substance 
abuse, or both.  The examiner felt that although SSA 
diagnosed the veteran as having major depression, it seemed 
more likely that the actual diagnosis would be depressive 
disorder due to substance abuse, due to diabetes.     

The medical evidence shows that the veteran has been 
diagnosed with major depression and depressive disorder; 
however, the evidence fails to show that either disorder was 
incurred in or aggravated during service.  A VA examiner 
concluded that neither psychiatric disorder is related to the 
veteran's military service.  In the absence of competent 
medical evidence linking a current psychiatric disorder to 
service, service connection must be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that depression was incurred in or aggravated by 
service.  Therefore, service connection for a psychiatric 
disorder must be denied.

Because the preponderance of the evidence is against both 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for depression is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


